Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 09/28/2021 have been fully considered but they are not persuasive.
With regard to the one-piece unitary element, applicant argues that the Examiner must either cite a prior art reference disclosing the claimed feature or provide convincing evidence as to why such a configuration would have been obvious to one skilled in the art. The Examiner has done neither. The examiner respectfully disagrees because the examiner provided convincing evidence as to why such a configuration would have been obvious to one skilled in the art. Applicant further argues that Examiner's position that one skilled in the art would have made the helical vane and the calibrated as single unitary body, as recited in claim 1, comes from the applicant's disclosure. The examiner respectfully disagrees because it does not rely on applicant’s disclosure. The examiner cited MPEP 2144.04.V.B and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). The rejection is based on a lack of criticality in applicant's disclosure combined with the language that is used in the specification, as mentioned in the rejection, because applicant discloses all possibilities of the arrangement of the calibrating plate and the helical element without mentioning any particular benefit for either option, as applicant discloses “The helical elements can be produced separately, for example by the torsion of rectangular sheet metal elements, 
Applicant further argues that changing “welding” to “a weld” defines a specific structural feature and not a process. The examiner respectfully disagrees because “a weld” by itself doesn’t entail a structure. The claim recites “a weld secures”. Applicant’s specification has not used or disclosed “a weld”. Instead, the specification discloses that “the helical element 33 and the plate 37 can be separate elements secured to one another by welding” ([0052]). Hence, in the specification, securing by welding is used as a synonym of “a weld secures”. Moreover, a weld in “a weld secures” is merely describing how the securing is achieved, which in this case is by a weld or the process of welding.
Applicant again repeats the argument with regard to the one-piece unitary element but fails to provide any reason as to why it would not have been obvious or noting any flaws in the rejection. It merely states a conclusive statement that it would not have been obvious. The examiner respectfully disagrees for the reasons provided above that it would have been obvious in light of MPEP 2144.04.V.B and In re Larson
With regard to the weld teaching by Bailly, applicant argues that nothing in the cited passage refers to welding a helical element to a hole of a calibrate plate, as recited in claim 21. The examiner respectfully disagrees because Bailly teaches a helical element (30) in an air-circulation duct (Fig. 2) that is mounted and attached by a weld (Col. 3; lines 51-53). This teaching can be used to weld a helical element to a calibrated plate that is at the inlet of an air-circulation duct. Note that the helical element is inside the duct and the hole of the calibrated plate becomes part of the duct. Note that the teaching that is used is to use a weld, other structures are already present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson (US 2016/0010466), in view of Correia et al. (US 2008/0118366), referred to hereafter as Correia1.
With regard to claim 11, Lamson discloses a turbine vane (see 62 in Fig. 2) for a turbine engine such as a turboprop or a turbojet engine (Fig. 1), said vane comprising a vane root (68) supporting a blade (64, see [0041] and Fig. 2), said vane including at least one air-circulation duct (70) for cooling the vane during operation, said duct including, at the vane root, intake portions (see [0043] stating that the 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 
With regard to the calibrated plate, Correia1, which is in the same field of endeavor of turbine vane cooling, teaches a calibrated plate (52, [0042]) comprising holes (54-60) for adjusting the rate of the intake air flow in each duct ([0042]), said plate being fixed to the lower surface of the vane root (Fig. 1). Correia1 teaches that the calibrated plate is used to meter the cooling flow ([0042]) and to control the relative distribution of the cooling flow ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and add the calibrated plate of Correia1 to the turbine vane of Lamson to yield the predictable results of metering the cooling flow and control the relative distribution of the cooling flow. The reason that the person of ordinary skill adds the helical element to plate 52 is that the benefit of generating the swirl, which increases a coefficient of heat transfer and enhances the cooling capability (see Lamson [0046]), can start from the 

With regard to the helical element and the calibrated plate being a one-piece unitary element, a careful examination of the specification reveals that no criticality for the helical element and the calibrated plate being a one-piece unitary element has been shown nor any reason as to why the helical element and the calibrated plate of the applicant would operate any different than the helical element and the calibrated plate of Lamson and Correia1, and Applicant has not disclosed that this unitary feature provides an advantage, is used for a particular purpose, or solves a stated problem. To the contrary, applicant discloses all possibilities of the arrangement of the calibrating plate and the helical element without mentioning any particular benefit for either option, as applicant discloses “The helical elements can be produced separately, for example by the torsion of rectangular sheet metal elements, and fixed to the calibration plate by welding. They can also be obtained directly by additive manufacturing of the vane, or can be produced in one piece with the calibration plate by casting or by additive manufacturing ([0056]). Hence the attachment of the helical element and the calibrated plate is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combined Lamson and Correia1, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the one-piece unitary arrangement for the helical element and the calibrated plate as claimed with the vane of Lamson and Correia1 in order to achieve a desired arrangement or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. It has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.
It is noted that the phrase “for swirling the cooling air in order to improve the cooling efficiency thereof” is being treated as a statement of the intended use/result of the invention.

With regard to claim 13, the combination of Lamson and Correia1 discloses the turbine vane of claim 11 (as set forth above), and further discloses that the calibrated plate is secured to the lower surface of the vane root by welding or brazing (Correia1, [0041]).
The limitation “the calibrated plate is secured to the lower surface of the vane root by welding or brazing” is being treated as a product by process limitation; that is In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case, the process of welding or brazing does not appear to change the structure of vane and thus does not impart a different structure.

With regard to claim 17, the combination of Lamson and Correia1 discloses turbine of a turbine engine (Lamson, Fig. 1, [0040]) comprising a turbine vane according to claim 11.

With regard to claim 18, the combination of Lamson and Correia1 discloses turbine engine (Lamson, Fig. 1, [0040]) comprising a turbine according to claim 17.

With regard to claim 21, Lamson discloses a turbine vane (see 62 in Fig. 2) for a turbine engine such as a turboprop or a turbojet engine (Fig. 1), said vane comprising a vane root (68) supporting a blade (64, see [0041] and Fig. 2), said vane including at least one air-circulation duct (70) for cooling the vane during operation, said duct including, at the vane root, intake portions (see [0043] stating that the 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 
With regard to the calibrated plate, Correia1, which is in the same field of endeavor of turbine vane cooling, teaches a calibrated plate (52, [0042]) comprising holes (54-60) for adjusting the rate of the intake air flow in each duct ([0042]), said plate being fixed to the lower surface of the vane root (Fig. 1). Correia1 teaches that the calibrated plate is used to meter the cooling flow ([0042]) and to control the relative distribution of the cooling flow ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and fix the calibrated plate of Correia1 to the lower surface of the vane root of Lamson, to yield the predictable results of metering the cooling flow and control the relative distribution of the cooling flow. The reason that the person of ordinary skill fixes the helical element to plate 52 is that the benefit of generating the swirl, which increases a coefficient of heat transfer and enhances the cooling capability (see Lamson [0046]), 
The limitation “a weld secures” is being treated as a product by process limitation; that is that the securing is made by a weld or the process of welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step 
It is noted that the phrase “for swirling the cooling air in order to improve the cooling efficiency thereof” is being treated as a statement of the intended use/result of the invention.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson (US 2016/0010466), in view of Correia et al. (US 2008/0118366), referred to hereafter as Correia1, as applied to claim 11 above, and further in view of Carrier et al. (US 2015/0159494), referred to hereafter as Carrier.
With regard to claim 14, the combination of Lamson and Correia1 discloses the turbine vane of claim 11 (as set forth above), but is silent about the exact height of the helical element and doesn’t appear to explicitly disclose that the helical element has a height which lies in a range twenty percent to one hundred percent of a height of the intake portion that the helical element is disposed within.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the height of the helical element of Corriea2 and the vane of the combination of Lamson and Correia1, to yield the predictable results of creating a swirl in the cooling flow and cool the vane.

With regard to claim 15, the combination of Lamson and Correia1 discloses the turbine vane of claim 11 (as set forth above), but is silent about the exact total torsional angle of the helical element and doesn’t appear to explicitly disclose that the helical element has a total torsional angle that lies in a range thirty degrees to one thousand and eighty degrees.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the total torsional angle of the helical element of Corriea2 and the vane of the combination of Lamson and Correia1, to yield the predictable results of creating a swirl in the cooling flow and cool the vane.

With regard to claim 16, the combination of Lamson and Correia1 discloses the turbine vane of claim 11 (as set forth above), but is silent about the exact pitch of the helical element and doesn’t appear to explicitly disclose that the helical element has a non-constant pitch, which decreases from the base of said helical element to an apex of said helical element.
However, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that at least one intake portion (140) is provided with a helical element (210), and further teaches that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different helical elements with different pitches through routine experimentation in order to tailor the amount of pressure drop and the increase in convective heat transfer to a specific vane application and choose a pitch that best suits their particular application based on the requirements at hand and arrive at a pitch decreasing from the base of said helical element to an apex of said helical element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
--------------------------------------------------------------------------------------------------------------------
Claims 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Correia et al. (US 2008/0118366), referred to hereafter as Correia1, in view of Carrier et al. (US 2015/0159494), referred to hereafter as Carrier.
With regard to claim 11, Correia1 discloses a turbine vane (10) for a turbine engine such as a turboprop or a turbojet engine ([0018]), said vane comprising a vane root (18) supporting a blade (14), said vane including at least one air-circulation duct (44-50) for cooling the vane during operation, said duct including, at the vane root, intake portions (Fig. 1, see 54-60 at the inlet to ducts 44-50 on plate 52) for collecting 
With regard to the helical element, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that at least one intake portion (140) is provided with a helical element (210), and further teaches that the helical element offers the advantage of creating a swirling or twisting flow pattern in the cooling air, which increases the convective heat transfer between the cooling duct and the cooling air, thus allowing a cooling air flow rate reduction ([0045]), and ultimately the efficiency of a gas turbine engine can be improved by the reduction of the required cooling air ([0052]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turbine vane of Correia1 with the teachings of Carrier and add a helical element to at least one intake portion (54-60 on plate 52), having a base located at the lower surface of the vane root (where plate 52 and intake portions 54-60 are) by attaching it to the intake portions 54-60 of the inlet 

With regard to the helical element and the calibrated plate being a one-piece unitary element, a careful examination of the specification reveals that no criticality for the helical element and the calibrated plate being a one-piece unitary element has been shown nor any reason as to why the helical element and the calibrated plate of the applicant would operate any different than the helical element and the calibrated plate of can be produced separately, for example by the torsion of rectangular sheet metal elements, and fixed to the calibration plate by welding. They can also be obtained directly by additive manufacturing of the vane, or can be produced in one piece with the calibration plate by casting or by additive manufacturing ([0056]). Hence the attachment of the helical element and the calibrated plate is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combined Correia1 and Carrier, and Applicant’s invention, to perform equally well, because both would perform the same function of calibrating and adjusting the flow and creating a swirl. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the one-piece unitary arrangement for the helical element and the calibrated plate as claimed with the vane of Correia1 and Carrier in order to achieve a desired arrangement or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. It has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.

With regard to claim 13, the combination of Correia1 and Carrier discloses the turbine vane of claim 11 (as set forth above), and further discloses that the calibrated plate is secured to the lower surface of the vane root by welding or brazing (Correia1, [0041]).
The limitation “the calibrated plate is secured to the lower surface of the vane root by welding or brazing” is being treated as a product by process limitation; that is that the attachment is made by welding or brazing.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case, the process of welding or brazing does not appear to change the structure of vane and thus does not impart a different structure.

With regard to claim 14, the combination of Correia1 and Carrier discloses the turbine vane of claim 11 (as set forth above), and further discloses that the helical element has a height which lies in a range twenty percent to one hundred percent of a height of the intake portion that the helical element is disposed within (Carrier, see the last two sentence of [0048]. The helical element height is at least equal to the cooling duct in which it is used or it can be shorter, hence after installing a helical element in the 

With regard to claim 15, the combination of Correia1 and Carrier discloses the turbine vane of claim 11 (as set forth above), and further discloses that the helical element has a total torsional angle that lies in a range thirty degrees to one thousand and eighty degrees (Carrier, see [0046] stating that “The number of twists depends on factors such as the length and width of the metal strip, but it is envisioned that at least one full twist would be applied”).

With regard to claim 16, the combination of Correia1 and Carrier discloses the turbine vane of claim 11 (as set forth above), and further discloses that the helical element has a non-constant pitch ([0046], [0047]), but doesn’t appear to explicitly disclose that the pitch decreases from the base of said helical element to an apex of said helical element.
However, Carrier teaches that the amount of pressure drop and the increase in convective heat transfer can be tailored to a specific vane application by changing the pitch of the twists along its length ([0047]). Therefore, Carrier establishes that the pitch of the helical element is a variable that affects the resulting amount of pressure drop and the increase in convective heat transfer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different helical elements with different pitches through routine experimentation in order to tailor the amount of pressure drop and the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 17, the combination of Correia1 and Carrier discloses turbine of a turbine engine (Correia1, [0018]) comprising a turbine vane according to claim 11.

With regard to claim 18, the combination of Correia1 and Carrier discloses turbine engine (Correia1, [0018]) comprising a turbine according to claim 17.
--------------------------------------------------------------------------------------------------------------------
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Correia et al. (US 2008/0118366), referred to hereafter as Correia1, in view of Carrier et al. (US 2015/0159494), referred to hereafter as Carrier, and Bailly et al. (US 5993156), referred to hereafter as Bailly.
With regard to claim 21, Correia1 discloses a turbine vane (10) for a turbine engine such as a turboprop or a turbojet engine ([0018]), said vane comprising a vane root (18) supporting a blade (14), said vane including at least one air-circulation duct (44-50) for cooling the vane during operation, said duct including, at the vane root, intake portions (Fig. 1, see 54-60 at the inlet to ducts 44-50 on plate 52) for collecting 
With regard to the helical element, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that at least one intake portion (140) is provided with a helical element (210), and further teaches that the helical element offers the advantage of creating a swirling or twisting flow pattern in the cooling air, which increases the convective heat transfer between the cooling duct and the cooling air, thus allowing a cooling air flow rate reduction ([0045]), and ultimately the efficiency of a gas turbine engine can be improved by the reduction of the required cooling air ([0052]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turbine vane of Correia1 with the teachings of Carrier and fix a helical element to at least one intake portion (54-60 on plate 52), having a base located at the lower surface of the vane root (where plate 52 and intake portions 54-60 are) by fixing it to the intake portions 54-60 of the inlet plate 

With regard to the weld, Bailly, which is in the same field of endeavor of turbine vane cooling, teaches a vane (Fig. 2) including air-circulation ducts (Fig. 2) for cooling it, the air-circulation ducts having intake portions (23, 23, Fig. 2), and further teaches a helical element (30) in one of the ducts that is mounted and attached by a weld (Col. 3; lines 51-53).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art. In particular, see the helical elements in US 7,665,965, US 5,993,156, US5,704,763, US2017/0159567, US2016/0010467, and US2,570,155.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745            

/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745